UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 BELLTOWER ENTERTAINMENT CORP. a Nevada corporation 11684 Ventura Boulevard Suite 685 Studio City, CA91604 (877) 355-1388 Commission File Number:000-52861 Common Stock, $0.0001 par value registered under Section 12(g) of The Securities Exchange Act of 1934 Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: x Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 Approximate number of holders of record as of the certification or notice date: 60. Pursuant to the requirements of the Securities Exchange Act of 1934, Belltower Entertainment Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 16, 2010 By: /s/Donald K. Bell Donald K. Bell, President
